Order entered October    y , 2012



                                             In The
                                      Court of Ztppeafti
                             liftb 7113iotritt of Texao at Riattao
                                       No. 05-12-00967-CV

                             CITY OF DALLAS, TEXAS, Appellant

                                               V.

                        KEVIN MICHAEL WILLIS, ET AL, Appellee

                             On Appeal from the 199th District Court
                                       Collin County, Texas
                                Trial Court Cause No. 199-200-95

                                            ORDER
       The Court has before it appellant's October 2, 2012 unopposed motion for second

extension of time to file its brief. The Court GRANTS the motion and ORDERS appellant to

file its brief by November 1, 2012. No further extensions will be granted absent a showing of

exceptional circumstances.



                                                      ELI AR TH LANG-MI
                                                      JU E